Citation Nr: 1537468	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim for service connection for bilateral hearing loss.

The Veteran submitted a private audiological examination report following issuance of the most recent supplemental statement of the case.  The March 2015 private audiological report was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  Pertinent evidence submitted by the appellant or representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue.  38 C.F.R. § 20.1304(c) (2015).

Here, the March 2015 private audiological evaluation report notes the Veteran's Air Force service of four years, including 20 months in Southeast Asia, documents his report of no family history of hearing loss and no loud work or hobbies, and records his belief that his hearing loss began in Vietnam over 50 [sic] years ago.  The audiologist indicated that testing revealed sensorineural hearing loss in both ears.  In this case, the presence of a current disability, sensorineural hearing loss, and the Veteran's noise exposure are already established.  Similarly, he has communicated his assertion that his hearing loss began in 1967 during military service since filing his claim in July 2010.  Thus, the remaining element required to establish service connection is a competent and credible evidence linking the current hearing loss disability to the Veteran's military noise exposure.  The March 2015 report does not contain a medical opinion regarding the etiology of the Veteran's hearing loss disability.  Consequently, the Board finds that this medical evidence is not pertinent to the claim because it has no bearing on the outcome, and a remand to refer the evidence to the AOJ is not required. 


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and the most probative and persuasive evidence indicates that the current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In July 2010 a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, VA and private examination reports, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In August 2010, the Veteran was afforded a VA audiological examination, and etiological opinions were proffered with respect to his claimed hearing loss disability in conjunction with the examination and by a reviewing physician in February 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the August 2010 VA examination report is adequate for adjudication purposes because the report documents the Veteran's symptomatology, contains necessary audiometric testing data, and expresses a medical opinion supported by a rationale.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records were silent for complaints or findings related to hearing loss.  During service, the Veteran underwent audiometric examinations at enlistment and separation.  In a May 1965 enlistment report of medical history the Veteran denied any history of ear trouble or running ears.  He identified his usual occupation as assistant office manager.  In an August 1968 separation report of medical history, the Veteran denied currently or ever having hearing loss, ear trouble, or running ears.  He listed his usual occupation as teletype maintenance.    

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the pre-November 1967 service audiometric data and more subsequent audiometric data, the table below shows the ASA measurements recorded in service at enlistment, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results of audiometric testing are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

(ISO)
(15)
(10)
(10)
(10)
(5)
May 1965
(Enlistment)
RIGHT
-10 (5)
-10 (0)
-10 (0)
N/A
0 (5)

LEFT
5 (20)
 -5 (5)
-10 (0)
N/A
-10 (-5)
August 1968
(Separation)
RIGHT
0
-5
-5
-5
-5

LEFT
-10
5
-5
0
-5
  
His DD Form 214 lists his military occupational specialty as repairman electronics mechanic; the related civilian occupation was listed as teletypewriter repairman.  His service treatment records also document service at Clark Air Base in the Philippines. 

The Veteran's initial claim for entitlement to service connection was received in July 2010.  He asserted that his hearing loss began in 1967.  He indicated that during his Air Force service he installed communication equipment often near the flight line, and he fired the M-1.  He reported that between May 1966 and December 1967 he was on temporary duty (TDY) to Vietnam many times, generally for one-month or six-week periods, and was exposed to mortar fire and aircraft noise.  He stated that he was not issued any hearing protection and believed his current hearing loss was a result of the noise exposure during service.

In a separate July 2010 statement, he added that he was stationed at the Clark Air Base in the Philippines and often went on TDY to Vietnam and Thailand to install communication equipment in communication centers, near base operations, and near the flight line.  He stated that it "often was very noisy" because he was "so close to the aircraft and sometimes near mortar fire."  He related that "over the last several years" his hearing had "gotten worse" and "others ha[d] noticed it."  In other correspondence his wife indicated that they had been married for over 40 years and stated that "his hearing when we first met was questionable, but I feel it has deteriorated over the years."  She believed his hearing seemed worse in recent years.

The Veteran was afforded a VA audiological examination in August 2010.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The diagnosis was sensorineural hearing loss in each ear.  He described his history of military noise exposure as he did in written statements in support of his claim; after service he worked in trucking administration for 25 years, financial management for 2 years, and was currently working part-time as a chaplain at a nursing home and assisting during services at a funeral home.  He acknowledged that he owned guns, but stated he could not remember the last time he fired one.  He denied use of hearing protection at home.  He also denied experiencing tinnitus.
The audiologist described the impact of the bilateral hearing loss on the Veteran's occupational functioning as concern that the Veteran might be missing conversation while in the role of chaplain.  Following a review of the claims file, the audiologist opined that the Veteran's bilateral hearing loss was not caused by or a result of military noise exposure.  In support of the conclusion, the audiologist noted that even though the Veteran was exposed to jet noises, his enlistment and discharge audiometrics show no significant change in thresholds while in military service, and his hearing was "pretty much the same when he was discharged as when he enlisted."

The Veteran requested a copy of his VA claims file in September 2010 and the records were provided to him the same month.

With his notice of disagreement, the Veteran submitted a January 2011 private audiological evaluation report from O. Froymovich, M.D.  The Veteran complained of decreased hearing and stated he served in Vietnam, worked on aircraft, and was exposed to loud noises without hearing protection.  He denied exposure to any loud noises in a work environment after leaving the military.  He disclosed that his mother had hearing loss.  Following a physical examination and audiometric testing, the assessment was loss, sensory hearing.  The examiner opined that the Veteran's hearing loss was reflective of noise induced trauma with history of no other noise exposure in civilian life, no active hunting, or other loud noise activities.  He further opined that "after having extensively reviewing [the Veteran's] military history," he believed that "military exposure is primarily the cause of his current hearing loss."

In his January 2011 substantive appeal, the Veteran expressed his belief that VA gave more probative weight to the VA audiologist's opinion than to Dr. Froymovich "because he didn't list my enlistment and separation calibrated audiometric test data."  The Veteran pointed out that the private doctor did address this issue when he stated he reviewed the service treatment records.

In a February 2011 report, a VA physician opined that the Veteran's current hearing loss was not due to or aggravated by his military noise exposure.  In support of the conclusion, the physician cited the Institute of Medicine to explain the following:

The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  Current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The basic conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.

Applying these scientific findings to the Veteran's case, the reviewing physician concluded that "with normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure."  Instead, "any worsening of hearing from the time of discharge to current is due to noise exposure between the time of discharge to current."

As noted in the introduction, the Veteran submitted an additional private audiological evaluation report dated in March 2015, which again revealed bilateral hearing loss and documented the Veteran's reported history.

In March 2015 correspondence the Veteran reported that he could not recall a thorough physical examination or a comprehensive hearing test done upon military discharge.

The Board has considered the medical and lay evidence of record and finds that service connection for bilateral hearing loss is not warranted.  

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service and finds his statements of noise exposure credible based on his documented service in the Philippines and his military occupational duties.  The Board finds it likely that the Veteran had noise exposure during his period of active service.  The Board also finds that the Veteran is competent to identify perceived hearing loss.  However, he is not competent to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385 as such requires audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Considering the Veteran's assertion that his hearing loss began in 1967 while on active duty, the Board notes that contemporaneous lay and medical evidence contradicts that assertion.  Again, the Board emphasizes that the Veteran is competent as a lay person to report perceived hearing loss; however, he denied any history of hearing loss in his August 1968 report of medical history (while endorsing a history of other medical problems) and audiometric testing on separation examination revealed normal hearing acuity.  Therefore, a finding of in-service onset of perceived hearing loss is unsupported by the record and the Board finds his remote assertion of an in-service onset of hearing loss not reliable.

Instead, the Board finds that the Veteran's denial of perceived hearing loss and objective evidence of normal hearing acuity on separation examination, which were contemporaneous in time to his military noise exposure, support the conclusion that despite being exposed to military noise in his duties installing and maintaining equipment in Southeast Asia, bilateral hearing loss was not incurred in service or perceived in service.  Moreover, although the Veteran's wife described his hearing as "questionable" when they met more than 40 years ago, her additional comments suggest a gradual hearing loss with a recent noticeable worsening; she believed his hearing had "deteriorated over the years" and "gotten worse in recent years."  Consistent with his wife's description, the Veteran indicated that his hearing had gotten worse "over the last several years" and "others have noticed it," suggesting that in previous years others did not observe any hearing difficulty. 

Turning to the medical opinion evidence, the Board finds the opinion of the August 2010 VA examiner is persuasive and probative evidence against the claim for service connection for bilateral hearing loss because it was based on a review of the claims file, audiological examination, and was supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure because military audiometric testing was normal in 1968 at separation from service and there was not a significant change or shift in hearing thresholds between entrance and separation examination.  

Similarly, the Board finds the February 2011 opinion of the reviewing VA physician is persuasive and probative evidence against the claim.  The physician essentially explained that hearing loss is most pronounced objectively immediately following noise exposure with the length of recovery related to the level, duration, and type of noise exposure.  In addition, the physician explained that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  In turn, because the Veteran had normal hearing upon discharge (and no significant threshold shift in hearing acuity according to the earlier VA examiner), there was no evidence of hearing damage due to the military noise exposure he experienced.  Rather, consistent with the extreme unlikelihood that subsequent hearing loss was related to the military noise exposure, the physician suggested that the Veteran's hearing loss disability was the result of intercurrent cause(s) since separation from service.

In comparison, the Board finds the opinion of the January 2011 private examiner less persuasive because it is inconsistent with lay and medical evidence contemporaneous in time to the military noise exposure.  Although the examiner apparently had the opportunity to review the Veteran's service treatment records, the examiner did not account for the Veteran's own denial of perceived hearing loss in his separation medical history report, the objective audiometric findings showing normal hearing acuity on separation examination, or the lack of a threshold shift between enlistment and separation.  In other words, the private examiner does not explain how the Veteran's current bilateral hearing loss was caused by the military noise exposure when hearing loss was neither perceived nor objectively manifested or even indicated by a threshold shift on separation examination shortly after his military noise exposure.  In fact, the private examiner's opinion appears to be based solely on the Veteran's reported history, including his denial of any significant noise exposure in civilian life.

The Board also observes that a comparison of the Veteran's audiometric testing results at military entrance and separation does not warrant further consideration as to whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss to the noise exposure during military service because the test results do not reflect an upward shift in tested thresholds in service.  See Hensley, 5 Vet. App. at 159.  Rather, the objective testing data appear to show some improvement in hearing acuity as reflected by a 30 decibel improvement at the 500 Hertz level for the left ear.

The Board has also reviewed the August 1968 separation examination report carefully, but does not find any basis to conclude that the examination was flawed or not done properly as alleged by the Veteran and his representative.  Although the Veteran stated he could not recall comprehensive audiology testing at separation, his service treatment records clearly reflect that such testing was accomplished using an ISO 1964 Rudmose audiometer.  In addition, the separation examination report reflects laboratory testing; a chest x-ray performed; blood pressure, pulse, vision, and temperature measured; and physical examination of body systems.  Therefore, the Board finds that the August 1968 separation examination report reflects a thorough examination, including examination of hearing acuity.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  The Board understands the argument that acoustic trauma may lead to hearing loss and, therefore, the Veteran's statements that his acoustic trauma in service led to his hearing loss have some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report and both VA medical opinions more probative than the Veteran's statements, particularly because his account of an in-service onset of perceived hearing loss is contradicted by his prior, contemporaneous statement and objective audiometric data.  Also, the August 2010 examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, and explained the impact of the Veteran's entrance and separation audiometric findings on his claim that hearing loss began in 1967.  

The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all available historical records, and contains a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his hearing loss is not due to noise exposure in service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


